
      
        FEDERAL COMMUNICATIONS COMMISSION 
        47 CFR Part 73 
        [DA No. 01-565, MM Docket No. 01-64, RM-10074] 
        Radio Broadcasting Services; Monticello, Maine 
        
          AGENCY:
          Federal Communications Commission. 
        
        
          ACTION:
          Proposed rule. 
        
        
          SUMMARY:
          This document requests comments on a petition filed by Allan H. Wiener proposing the allotment of Channel 234A at Monticello, Maine, as that community's first local FM service. The coordinates for Channel 234A at Monticello are 46-24-20 and 67-50-45. There is a site restriction 10.8 kilometers (6.7 miles) north of the community. Canadian concurrence will be requested for the allotment of Channel 234A at Monticello as a specially negotiated short-spaced allotment. 
        
        
          DATES:
          Comments must be filed on or before April 23, 2001, and reply comments on or before May 8, 2001. 
        
        
          ADDRESSES:
          Federal Communications Commission, 445 Twelfth Street, SW., Washington, DC 20554. In addition to filing comments with the FCC, interested parties should serve the petitioner, as follows: Allan H. Wiener, East Road, Monticello, Maine 04760. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Kathleen Scheuerle, Mass Media Bureau, (202) 418-2180. 
        
      
      
        SUPPLEMENTARY INFORMATION:
        This is a summary of the Commission's Notice of Proposed Rule Making, MM Docket No. 01-64, adopted February 21, 2001, and released March 2, 2001. The full text of this Commission decision is available for inspection and copying during normal business hours in the Commission's Reference Information Center, 445 Twelfth Street, SW., Washington, DC 20554. The complete text of this decision may also be purchased from the Commission's copy contractors, International Transcription Services, Inc., 1231 20th Street, NW., Washington, DC 20036, (202) 857-3800, facsimile (202) 857-3805. 
        Provisions of the Regulatory Flexibility Act of l980 do not apply to this proceeding. 

        Members of the public should note that from the time a Notice of Proposed Rule Making is issued until the matter is no longer subject to Commission consideration or court review, all ex parte contacts are prohibited in Commission proceedings, such as this one, which involve channel allotments. See 47 CFR 1.1204(b) for rules governing permissible ex parte contact. 
        For information regarding proper filing procedures for comments, see 47 CFR 1.415 and 1.420. 
        
          List of Subjects in 47 CFR Part 73 
          Radio broadcasting.
        
        
        For the reasons discussed in the preamble, the Federal Communications Commission proposes to amend 47 CFR part 73 as follows: 
        
          PART 73—RADIO BROADCAST SERVICES 
          1. The authority citation for part 73 continues to read as follows: 
          
            Authority:
            47 U.S.C. §§ 154, 303, 334 and 336. 
          
          
            § 73.202
            [Amended] 
            2. Section 73.202(b), the Table of FM Allotments under Maine, is amended by adding Monticello, Channel 234A. 
          
          
            Federal Communications Commission. 
            John A. Karousos, 
            Chief, Allocations Branch, Policy and Rules Division, Mass Media Bureau. 
          
        
      
      [FR Doc. 01-6243 Filed 3-13-01; 8:45 am] 
      BILLING CODE 6712-01-U
    
  